Contact: Jennifer Flachman Director of Investor Relations AMERCO (602) 263-6601 Flachman@amerco.com AMERCO REPORTS THIRD QUARTER FISCAL 2 RENO, Nev. (February 6, 2008)AMERCO (Nasdaq: UHAL), parent of U-Haul International, Inc., North America’s largest do-it-yourself moving and storage operator, today reported a net loss for its third quarter ending December 31, 2007, of $13.6 million, or $0.69 per share, compared with a net loss of $12.7 million, or $0.61 per share, for the same period last year. For the nine-month period ending December 31, 2007, net earnings available to common shareholders were $72.1 million, or $3.64 per share, compared with net earnings of $96.7 million, or $4.62 per share for the same period last year. Included in the results for December 31, 2006, was a nonrecurring after-tax charge of $0.20 per share associated with the Company’s second- quarter debt amendment. Taking into account the nonrecurring charge, the adjusted earnings per share were $4.82 for the nine months ending December 31, 2006. “While we recorded a modest increase in U-Move revenue for the quarter, we remain lower for the first nine months of our fiscal year, “stated Joe Shoen, chairman of AMERCO.“The fourth quarter is developing in line with the most recent analyst’s estimate. As always in the fourth quarter, bad weather can significantly offset income, most of which comes right off of the bottom line.” Highlights of Third-Quarter 2008 Results · Self-moving equipment rentals increased $1.8 million for the third quarter of fiscal 2008 compared with the third quarter of fiscal 2007.The Company continues to face challenges increasing transactions and improving revenue per transactions. · Self-storage revenues for the Moving and Storage segment increased 4.7 percent for the third quarter of fiscal 2008 compared with the same period last year.Pricing at selected locations continues to be positive.The average number of rooms occupied for the third quarter of fiscal 2008 was greater than the same period last year; however, our room occupancy rate has decreased 2.8 percent during that time frame as we attempt to rent new rooms added to the system.Since the end of the third quarter of fiscal 2007 the Company has added nearly 6,000 rooms totaling 580,000 square feet of storage space. · During the third quarter of fiscal 2olding II was deconsolidated from AMERCO’s financial statements.As such, SAC Holding II is not included in our December 31, 2007 balance sheet and the December 31, 2007 statements of operations and cashflows include SAC Holding II activity through October 31, 2007. · Depreciation on rental equipment increased $9.7 million for the third quarter of fiscal 2008 compared with the third quarter of fiscal 2007. · On December 5, 2007 the AMERCO Board of Directors authorized the Company to repurchase up to $50 million of its common stock from time to time until December 31, 2008.Through the date of this release the Company has not yet made a repurchase under this program. AMERCO will hold its investor call for the third quarter of fiscal 2008 on Thursday, February 7, 2008, at 8 a.m. Mountain Time (10 a.m. Eastern). The call will be broadcast live over the Internet at www.amerco.com. To hear a simulcast of the call, or a replay, visit www.amerco.com. Use of Non-GAAP Financial Information The Company reports its financial results in accordance with generally accepted accounting principles (GAAP). However, the Company uses certain non-GAAP performance measures, including adjusted earnings per share, to provide a better understanding of the Company’s underlying operational results.The Company uses adjusted earnings per share to present the impact of certain transactions or events that management expects to occur only infrequently. About AMERCO AMERCO is the parent company of U-Haul International, Inc., North America’s largest “do-it-yourself” moving and storage operator, AMERCO Real Estate Company, Republic Western Insurance Company and Oxford Life Insurance Company. Since 1945, U-Haul has been the first choice of do-it-yourself movers, with a network of more than 15,950 locations in all 50 United States and 10 Canadian provinces. U-Haul customers' patronage has enabled the U-Haul fleet to grow to more than 100,000 trucks, 78,500 trailers and 31,100 towing devices. U-Haul offers more than 389,000 rooms and more than 34 million square feet of storage space at more than 1,055 owned and managed facilities throughout North America. U-Haul is the consumer’s number one choice as the largest installer of permanent trailer hitches in the automotive aftermarket industry. U-Haul supplies alternative-fuel for vehicles and backyard barbecues as one of the nation’s largest retailers of propane. Certain of the statements made in this press release regarding our business constitute forward-looking statements as contemplated under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those anticipated as a result of various risks and uncertainties. Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date hereof. The Company undertakes no obligation to publish revised forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by law. For a brief discussion of the risks and uncertainties that may affect AMERCO’s business and future operating results, please refer to our Form 10-Q for the quarter ended December 31, 2007, which is on file with the SEC. Report on Business Operations Listed below are revenues and earnings from operations at each of our operating segments for the third quarter of fiscal 2008 and 2007; for the insurance companies the third quarter ended September 30, 2007 and 2006. Quarter Ended December 31, 2007 2006 (Unaudited) (In thousands) Moving & storage Revenues $ 422,411 $ 418,493 Earnings from operations 5,435 4,911 Property and casualty insurance Revenues 10,892 11,667 Earnings from operations 2,266 738 Life insurance Revenues 33,843 35,835 Earnings from operations 5,047 4,333 SAC Holding II Revenues 3,551 10,810 Earnings from operations 851 3,011 Eliminations Revenues (2,029 ) (10,187 ) Earnings from operations (5,240 ) (4,731 ) Consolidated results Revenues 468,668 466,618 Earnings from operations 8,359 8,262 Listed below are revenues and earnings from operations at each of our operating segments for the first nine months of fiscal 2008 and 2007; for the insurance companies the first nine months ended September 30, 2007 and 2006. Nine Months Ended Dec. 31, 2007 2006 (Unaudited) (In thousands) Moving & storage Revenues $ 1,478,151 $ 1,484,952 Earnings from operations 198,906 233,622 Property and casualty insurance Revenues 30,301 28,995 Earnings from operations 8,304 4,103 Life insurance Revenues 104,486 112,703 Earnings from operations 10,929 11,687 SAC Holding II Revenues 28,102 35,824 Earnings from operations 7,926 11,273 Eliminations Revenues (13,657 ) (22,931 ) Earnings from operations (16,521 ) (16,004 ) Consolidated results Revenues 1,627,383 1,639,543 Earnings from operations 209,544 244,681 The Company owns and manages self-storage facilities. Self-storage revenues reported in the condensed consolidated financial statements for Moving and Storage represent Company-owned locations only. U-Haul also provides property management services for storage locations and earns a fee for these services. These storage centers are not owned by the Company and therefore are not reported on the balance sheet and the rental revenues are not reported in the statements of operations (except for SAC Holding II). Self-storage data for both our owned and managed locations for the third quarter of fiscal 2008 and 2007 is as follows: Quarter Ended December 31, 2007 2006 (Unaudited) (In thousands, except occupancy rate) Room count as of Dec. 31 389 381 Square footage as of Dec 31 34,223 33,566 Average number of rooms occupied 324 326 Average occupancy rate based on room count 83.6 % 85.4 % Average square footage occupied 29,073 29,203 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED BALANCE SHEETS Dec. 31, 2007 March 31, 2007 (Unaudited) Assets (In thousands) Cash and cash equivalents $ 203,723 $ 75,272 Reinsurance recoverables and trade receivables, net 179,848 184,617 Notes and mortgage receivables, net 1,988 1,669 Inventories, net 62,150 67,023 Prepaid expenses 39,613 52,080 Investments, fixed maturities and marketable equities 655,189 681,801 Investments, other 166,063 178,699 Deferred policy acquisition costs, net 38,447 44,514 Other assets 161,294 95,123 Related party assets 299,232 245,179 1,807,547 1,625,977 Property, plant and equipment, at cost: Land 206,994 202,917 Buildings and improvements 849,515 802,289 Furniture and equipment 317,727 301,751 Rental trailers and other rental equipment 206,644 200,208 Rental trucks 1,716,853 1,604,123 SAC Holding II – PP&E - 80,349 3,297,733 3,191,637 Less: Accumulated depreciation (1,315,937 ) (1,294,566 ) Total property, plant and equipment 1,981,796 1,897,071 Total assets $ 3,789,343 $ 3,523,048 Liabilities & stockholders’ equity Liabilities: Accounts payable & accrued expenses $ 269,293 $ 251,197 AMERCO notes and loans payable 1,427,257 1,181,165 SAC Holding II notes & loans payable, non-recourse to AMERCO - 74,887 Policy benefits & losses, claims & loss expenses payable 764,519 768,751 Liabilities from investment contracts 350,698 386,640 Other policyholders’ funds & liabilities 10,475 10,563 Deferred income 9,547 16,478 Deferred income taxes 144,699 113,170 Related party liabilities - 2,099 Total liabilities 2,976,488 2,804,950 Stockholders’ equity: Common stock 10,497 10,497 Additional paid-in capital 418,848 375,412 Accumulated other comprehensive loss (40,817 ) (41,779 ) Retained earnings 932,703 849,300 Cost of common shares in treasury, net (501,165 ) (467,198 ) Unearned employee stock ownership plan shares (7,211 ) (8,134 ) Total stockholders’ equity 812,855 718,098 Total liabilities & stockholders’ equity $ 3,789,343 $ 3,523,048 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Quarter Ended Dec. 31, 2007 2006 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 329,905 $ 328,149 Self-storage revenues 29,630 31,765 Self-moving and self-storage products and service sales 43,211 46,351 Property management fees 6,925 5,914 Life insurance premiums 27,757 29,454 Property and casualty insurance premiums 7,738 6,555 Net investment and interest income 16,044 12,799 Other revenue 7,458 5,631 Total revenues 468,668 466,618 Costs and expenses: Operating expenses 269,099 271,891 Commission expenses 41,531 39,316 Cost of sales 26,677 24,970 Benefits and losses 25,290 31,461 Amortization of deferred policy acquisition costs 2,687 4,220 Lease expense 34,010 36,481 Depreciation, net of (gains) losses on disposals 61,015 50,017 Total costs and expenses 460,309 458,356 Earnings from operations 8,359 8,262 Interest expense (25,227 ) (22,131 ) Pretax loss (16,868 ) (13,869 ) Income tax benefit 6,474 4,389 Net loss (10,394 ) (9,480 ) Less: Preferred stock dividends (3,241 ) (3,241 ) Loss available to common shareholders $ (13,635 ) $ (12,721 ) Basic and diluted loss per common share $ (0.69 ) $ (0.61 ) Weighted average common shares outstanding: Basic and diluted 19,746,237 20,922,433 AMERCO AND CONSOLIDATED ENTITIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Nine Months Ended Dec. 31, 2007 2006 (Unaudited) (In thousands, except share and per share amounts) Revenues: Self-moving equipment rentals $ 1,165,783 $ 1,181,103 Self-storage revenues 94,754 94,612 Self-moving and self-storage products and service sales 174,420 175,718 Property management fees 14,865 13,747 Life insurance premiums 84,881 91,493 Property and casualty insurance premiums 20,986 18,407 Net investment and interest income 46,832 41,900 Other revenue 24,862 22,563 Total revenues 1,627,383 1,639,543 Costs and expenses: Operating expenses 827,420 814,078 Commission expenses 142,891 142,457 Cost of sales 95,268 88,734 Benefits and losses 80,159 90,909 Amortization of deferred policy acquisition costs 9,870 14,671 Lease expense 101,205 111,238 Depreciation, net of (gains) losses on disposals 161,026 132,775 Total costs and expenses 1,417,839 1,394,862 Earnings from operations 209,544 244,681 Interest expense (76,493 ) (61,656 ) Amortization of fees on early extinguishment of debt - (6,969 ) Pretax earnings 133,051 176,056 Income tax expense (51,219 ) (69,624 ) Net earnings 81,832 106,432 Less: Preferred stock dividends (9,723 ) (9,723 ) Earnings available to common shareholders $ 72,109 $ 96,709 Basic and diluted earnings per common share $ 3.64 $ 4.62 Weighted average common shares outstanding: Basic and diluted 19,820,107 20,910,089 NON-GAAP FINANCIAL RECONCILIATION SCHEDULE Nine Months Ended December 31, 2006 (In thousands, except share and per share amounts) AMERCO and Consolidated Entities Amortization of fees on early extinguishment of debt $ (6,969 ) Income tax benefit 2,718 Amortization of fees on early extinguishment of debt, net of taxes $ (4,251 ) Amortization of fees on early extinguishment of debt, net of taxes, per common share basic and diluted $ (0.20 ) Weighted average shares outstanding: Basic and diluted 20,910,089 ###
